UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

nn ean a xX
UNITED STATES OF AMERICA :
ORDER
- against —
17 Cr 151 (AJN)
GUAN RIVERA
Defendant.
te tr TS xX

ALISON J. NATHAN, U.S.D.d.
Upon the application of Jeremy Schneider and Bobbi Sternheim,
counsel for JUAN RIVERA, a defendant in the above captioned case;
IT IS HEREBY ORDERED, that the Metropolitan Correctional
Center allow the following clothing be admitted for Juan Rivera,

Inmate ID #46072-054, for his upcoming trial:

i. 2 Slacks

2. 2 Suit Jackets
3. 4 Shirts

4. 2 Ties

5. 4 Pairs of Socks
6. 2 Sweaters

7. 1 Paix of Shoes
8. 1 Belt

Dated: New York, New York
April Q\, 2018

 

 

UNTTED STATES DISTRICT JUDGE
